SHARE ESCROW AGREEMENT


This SHARE ESCROW AGREEMENT, dated as of February 17, 2011 (“Agreement”), by and
among China VantagePoint Acquisition Company, a Cayman Islands exempted company
(“Company”), Wei Li, Ye (Sophie) Tao and Yiting Liu (collectively “Initial
Shareholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (“Escrow Agent”).


WHEREAS, the Company has entered into an Underwriting Agreement, dated February
17, 2011 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (“Underwriter”)
acting as underwriter, pursuant to which, among other matters, the Underwriter
has agreed to purchase up to 2,500,000 units (“Units”) of the Company, plus up
to an additional 375,000 Units pursuant to an over-allotment option granted to
the Underwriter.  Each Unit consists of one subunit (the “Subunits”) and
one-half of a warrant, and each Subunit consists of one ordinary share of the
Company, par value $.001 per share (“Ordinary Shares”), and one-half of a
Warrant, all as more fully described in the Company’s final Prospectus, dated
February 17, 2011 (“Prospectus”) comprising part of the Company’s Registration
Statement on Form S-1 (File No. 333-170006) under the Securities Act of 1933, as
amended (“Registration Statement”), declared effective on February 17, 2011
(“Effective Date”).


WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Ordinary Shares of the Company, as set forth opposite
their respective names in Exhibit A attached hereto (collectively “Escrow
Shares”), in escrow as hereinafter provided.


WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.


IT IS AGREED:


1.            Appointment of Escrow Agent.  The Company and the Initial
Shareholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.


2.            Deposit of Escrow Shares.  On or before the Effective Date, each
of the Initial Shareholders shall deliver to the Escrow Agent certificates
representing his respective Escrow Shares, to be held and disbursed subject to
the terms and conditions of this Agreement.  Each Initial Shareholder
acknowledges that the certificate representing his Escrow Shares is legended to
reflect the deposit of such Escrow Shares under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Disbursement of the Escrow Shares.


3.1           The Escrow Agent shall hold the Escrow Shares until the date that
is one year after the consummation of a Business Combination (as defined in the
Company’s Amended and Restated Memorandum and Articles of Association) (“Escrow
Period”), on which date it shall, upon written instructions from each Initial
Shareholder, disburse such amount of each Initial Shareholder’s Escrow Shares
(and any applicable share power) to such Initial Shareholder; provided, however,
that:


 
·
if the Escrow Agent is notified by the Company pursuant to Section 6.7 hereof
that the Company is being dissolved at any time during the Escrow Period, then
the Escrow Agent shall promptly destroy the certificates representing the Escrow
Shares;



 
·
if the Underwriter does not exercise its over-allotment option to purchase an
additional 375,000 Units of the Company within 45 days of the date of the
Prospectus (as described in the Underwriting Agreement), the Initial
Shareholders agree that the Escrow Agent shall return to the Company for
cancellation, at no cost, the number of Escrow Shares held by each Initial
Shareholder determined by multiplying (a) the product of (i) 93,750, multiplied
by (ii) a fraction, (x) the numerator of which is the number of Escrow Shares
held by each Initial Shareholder, and (y) the denominator of which is the total
number of Escrow Shares, by (b) a fraction, (i) the numerator of which is
375,000 minus the number of Ordinary Shares purchased by the Underwriters upon
the exercise of their over-allotment option, and (ii) the denominator of which
is 375,000; and



 
·
if, after the Company consummates a Business Combination, the Company (or the
surviving entity) subsequently consummates a liquidation, merger, share exchange
or other similar transaction which results in all of the shareholders of such
entity having the right to exchange their Ordinary Shares for cash, securities
or other property, then the Escrow Agent will, upon receipt of a notice executed
by the Chairman of the Board, President or other authorized officer of the
Company, in form reasonably acceptable to the Escrow Agent, certifying that such
transaction is then being consummated, release the Escrow Shares to the Initial
Shareholders.



The Escrow Agent shall have no further duties hereunder after the disbursement
or destruction of the Escrow Shares in full in accordance with this Section 3.


4.            Rights of Initial Shareholders in Escrow Shares.


4.1           Voting Rights as a Shareholder.  Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2           Dividends and Other Distributions in Respect of the Escrow
Shares.  During the Escrow Period, all dividends payable in cash with respect to
the Escrow Shares shall be paid to the Initial Shareholders, but all dividends
payable in shares or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof.  As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.


4.3           Restrictions on Transfer.  During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (A) pledges to secure the
obligations incurred in connection with purchases of the Company’s securities,
(B) private sales of the Escrow Shares made at or prior to the consummation of a
business combination at prices no greater than the price at which the Escrow
Shares were originally purchased or (C) for transfers to (i) the Company’s
officer’s and directors, (ii) an entity’s members upon its liquidation, (iii) by
bona fide gift to a member of an Initial Shareholder’s immediate family or to a
trust, the beneficiary of which is an Initial Shareholder or a member of an
Initial Shareholder’s immediate family for estate planning purposes, (iv) by
virtue of the laws of descent and distribution upon death, (v) pursuant to a
qualified domestic relations order, or (vi) to the Company for cancellation in
connection with the consummation of a Business Combination, in each case, other
than clause (B) and (C)(vi), where the transferee agrees to the terms of this
Agreement.


4.4           Insider Letters.  Each of the Initial Shareholders has executed a
letter agreement with the Underwriter and the Company, dated as indicated on
Exhibit A hereto, and which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of such Initial
Shareholder in certain events, including but not limited to the liquidation of
the Company.


5.            Concerning the Escrow Agent.


5.1           Good Faith Reliance.  The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons.  The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
5.2           Indemnification.  The Escrow Agent shall be indemnified and held
harmless by the Company, to the fullest extent permitted by applicable law, from
and against any expenses, including counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Shares held by it hereunder, other than expenses or losses arising
from the gross negligence or willful misconduct of the Escrow Agent.  Promptly
after the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing.  In the event of the receipt of such
notice, the Escrow Agent, in its sole discretion, may commence an action in the
nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Shares or it may deposit the Escrow Shares with the
clerk of any appropriate court or it may retain the Escrow Shares pending
receipt of a final, non appealable order of a court having jurisdiction over all
of the parties hereto directing to whom and under what circumstances the Escrow
Shares are to be disbursed and delivered.  The provisions of this Section 5.2
shall survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.5 or 5.6 below.


5.3           Compensation.  The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder.  The
Escrow Agent shall also be entitled to reimbursement from the Company for all
reasonable expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all counsel, advisors’ and agents’ fees
and disbursements and all taxes or other governmental charges.


5.4           Further Assurances.  From time to time on and after the date
hereof, the Company and the Initial Shareholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


5.5           Resignation.  The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided.  Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Shares held hereunder.  If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.


5.6           Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.


5.7           Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.
 
 
4

--------------------------------------------------------------------------------

 
 
5.8           Waiver.  The Escrow Agent hereby waives any and all right, title,
interest or claim of any kind (each, a “Claim”) in or to any distribution from
the Trust Account (as defined in the Investment Management Trust Agreement dated
as of the date hereof by and between the Company and the Escrow Agent, as
trustee thereunder) and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.


6.             Miscellaneous.


6.1           Governing Law.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.


6.2           Third Party Beneficiaries.  Each of the Initial Shareholders
hereby acknowledges that EBC is a third party beneficiary of this Agreement and
this Agreement may not be modified or changed without the prior written consent
of EBC.


6.3           Entire Agreement.  This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.


6.4           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.


6.5           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.


6.6           Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:


If to the Company, to:


China VantagePoint Acquisition Company
465 Brickell Avenue, #617
Miami, FL 33131
Attn:  Chief Executive Officer


If to an Initial Shareholder, to his address set forth in Exhibit A.
 
 
5

--------------------------------------------------------------------------------

 
 
and if to the Escrow Agent, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Chairman


A copy of any notice sent hereunder shall be sent to:


EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, New York 10016
Attn:  Steven Levine


and:


Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn:  Mitchell Nussbaum, Esq.


and:


Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn:  David Alan Miller, Esq.


The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.


6.7           Liquidation of the Company.  The Company shall give the Escrow
Agent written notification of the dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period(s)
specified in the Prospectus.


6.8           Counterparts.  This Agreement may be executed in several
counterparts, each one of which may be delivered by facsimile or electronic
transmission via PDF and each of which shall constitute an original, and
together shall constitute but one instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
WITNESS the execution of this Agreement as of the date first above written.



   
China VantagePoint Acquisition Company
         
By:
/s/ Wei Li
           
INITIAL SHAREHOLDERS:
           
/s/ Wei Li
   
Wei Li
           
/s/ Ye (Sophie) Tao
   
Ye (Sophie) Tao
           
/s/ Yiting Liu
   
Yiting Liu
           
CONTINENTAL STOCK TRANSFER
   
& TRUST COMPANY
           
By:
/s/ Leslie A. DeLuca
     
Name:  Leslie A. DeLuca
     
Title: Vice President

  
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Name and Address of
Initial Shareholder
 
Number
of Shares
   
Share
Certificate Number
 
Date of
Insider Letter
Wei Li
    239,583       3    
Ye (Sophie) Tao
    239,583       2    
Yiting Liu
    239,584       4    



 
8

--------------------------------------------------------------------------------

 
 